Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Election/Restrictions
Applicant’s election without traverse of group I, claims 1-12 in the reply filed on 08/04/2021 is acknowledged.  Claims 13-15 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Thus, claims 1-12 are presently pending in this application.
Claim Objections
Claim 6 is objected to because of the following informalities: “frustroconical” should be changed to “frustoconical”.  Appropriate correction is required.
Specification Objections
The specification is objected  to because of the following informalities: “frustroconical” should be changed to “frustoconical”.  Appropriate correction is required.

	
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-4 are rejected under 35 U.S.C. 102(a)(1) and 102 (a)(2) as being anticipated by Fischer (3846846). 
Regarding claim 1, Fischer discloses an anchor system (Fig. 1), comprising: a tubular body (tubular rod 7; Fig. 1) extending along a longitudinal axis from a proximal end to a distal end (rod 7 connects to expander portion 8 and nut 6 from two opposing ends which can be proximal/distal ends; Fig. 1 and col. 3, lin. 59-61/); a conical head 8 (Fig. 1 discloses a conically shaped head 8) fixed to the distal end of the tubular body (head 8 connects to rod 7 at one end; Fig. 1); a plurality of expandable segments (9a-9b; Fig. 1) positioned along an intermediate portion of the tubular body 7 (col. 3, lin. 62-66 disclose the expandable segments are positioned along rod 7) and moveable between a un-deployed configuration, where the plurality of expandable segments are spaced apart and radially contracted, and a deployed configuration, where the plurality of expandable segments compacted together against the conical head and expanded radially (col. 3, lin. 62-68 disclose deployment of the expanding elements 9a-9b by an upward movement of the rod 7 caused by rotation of the nut 6 resulting in the adjacent expanding elements and col. 4, lin. 1-9 disclose the expansion of adjacent elements by slots 10 which allows for radial expansion when the expanding elements are compacted together); and a first set of threads disposed on an outer surface of the proximal end of the tubular body (Fig. 1 discloses the screw threads of the rod 7 engaging with nut 6). 
Regarding claim 2, Fischer discloses a drive member (nut 6; Fig. 1) positioned on the proximal end of the tubular body (Fig. 1).
Regarding claim 3, Fischer discloses the drive member has a bore formed therethrough to define an inner surface and a distal portion of the inner surface includes a second set of 
Regarding claim 4, Fischer discloses wherein advancement of the drive member toward the conical head will move the plurality of expandable segments from the un- deployed configuration to the deployed configuration (col. 3, lin. 66-68 and col. 4, lin. 1-5 disclose the drive member 6 causes upward movement of the tubular body 7 which brings the drive member closer to the conical head 8 resulting in the expanding elements become compacted and radially expand).

	Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 5-7 are rejected under 35 U.S.C. 103 as being unpatentable over Fischer (3846846) in view of McCormick (9724140).
Regarding claim 5, Fischer discloses the claimed invention of claims 1-4; except for the conical head includes at least one scallop dimensioned to accept a tissue graft.  However, McCormick teaches a similar anchor system 100 (Fig. 1) having a conical head 112 (Fig. 1) which includes a scallop 116 (Fig. 1) which if fully capable of performing the intended use of accepting a tissue graft.  Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to modify the conical head in Fischer to include a scallop dimensioned to accept a tissue graft, as taught and suggested by McCormick, for providing rounded space around the conical head to allow for better engagement with surrounding bone or tissue graft. 
Regarding claim 6, Fischer discloses each of the plurality of expandable segments are frustroconical (Fig. 1 discloses conical shaped expandable segments 9). 
Regarding claim 7, Fischer discloses each of the plurality of expandable segments include at least one slot 10 (Fig. 1) extending radially outward (col. 4, lin. 6-9 disclose expandable segments 9-9b have slots 10 which radially extend along the conical shape).
Claims 8-12 are rejected under 35 U.S.C. 103 as being unpatentable over Fischer (3846846) in view of McCormick (9724140) further in view of Shipp et al. (8066714) “Shipp”.
Fischer in view of McCormick discloses the claimed invention of claims 1-7; except for a proximal portion of the inner surface of a drive member includes an inner non-circular geometry; a drive tool having a handle having a first end and second end, and a shank extending from the first end of the handle to a free end having an outer non-circular geometry that corresponds to the inner non-circular geometry of the drive member; the drive tool further includes a moveable shaft extending through the shank from the free end of the shank to the second end of the handle and a spring that provides a bias to the moveable shaft toward the free end of the shank; the drive tool further includes a strike plate coupled to the moveable shaft for movement between a first position, where the strike plate is received in the second end of the handle, and a second position, where the strike plate extends from the second end of the handle and wherein insertion of the free end of the shank into the drive member aligns the proximal end of the tubular body with the moveable shaft of the drive tool such that any advancement of the drive tool along with the drive member along the tubular body in a first direction causes the tubular body to push the movable shaft in an opposite direction against the bias of the spring.
  However, Shipp teaches a similar drive tool (Fig. 1) comprising a proximal portion of an inner surface of a drive member 60 (Fig. 1) includes an inner non-circular geometry (the drive member 60 is non-circular; Fig. 1); having a handle 24 having a first end and second end, and a shank (guide members 100/120 form a shank) extending from the first end of the handle to a free end (col. 4, lin. 1-4) having an outer non-circular geometry that corresponds to the inner non-circular geometry of the drive member (the guide members 100/120 have a non circular geometry that is fully capable of corresponding to the drive member non-circular geometry; Figs. 7-8); the drive tool further includes a moveable shaft 40 extending through the shank from the free end of the shank to the second end of the handle (as shown in Figs. 1-2) and a spring 44 (Fig. 1) that provides a bias to the moveable shaft toward the free end of the shank (col. 6, lin. 46-51); the drive tool further includes a strike plate 52 coupled to the moveable shaft 42 for movement between a first position, where the strike plate is received in the second end of the handle 24, and a second position, where the strike plate extends from the second end of the handle (Fig. 1) and wherein insertion of the free end of the shank 42 into a drive member 60 aligns the proximal end of the tubular body (implant I) with the moveable shaft 42 of the drive tool such that any advancement of the drive tool along with the drive member along the tubular body in a first direction causes the tubular body to push the movable shaft in an opposite direction against the bias of the spring (col. 8, lin. 63-67).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to modify the anchor system in Fischer in view of McCormick to include a proximal portion of the inner surface of a drive member includes an inner non-circular geometry; a drive tool having a handle having a first end and second end, and a shank extending from the first end of the handle to a free end having an outer non-circular geometry that corresponds to the inner non-circular geometry of the drive member; the drive tool further includes a moveable shaft extending through the shank from the free end of the shank to the second end of the handle and a spring that provides a bias to the moveable shaft toward the free end of the shank; the drive tool further includes a strike plate coupled to the moveable shaft for movement between a first position, where the strike plate is received in the second end of the handle, and a second position, where the strike plate extends from the second end of the handle and wherein insertion of the free end of the shank into the drive member aligns the proximal end of the tubular body with the moveable shaft of the drive tool such that any advancement of the drive tool along with the drive member along the tubular body in a first direction causes the tubular body to push the movable shaft in an opposite direction against the bias of the spring,  as taught and suggested by Shipp, for providing an insertion tool that accurately aligns the drive tool with the implant for facilitating a minimally invasive implant insertion and minimizing corrective surgery. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YASHITA SHARMA whose telephone number is (571)270-5417.  The examiner can normally be reached on 10am-6pm M-F.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jerrah Edwards can be reached on 408-918-7557.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/YASHITA SHARMA/
Primary Examiner, Art Unit 3774